 




       Case 1:18-cv-00097-RC Document 23-1 Filed 10/02/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Joy Pivec,

                    Plaintiff,                      Civil Action No. 1:18-cv-00097-RC

       v.

Hubbard Radio Washington DC, LLC
d/b/a WTOP Radio,

                    Defendant.



    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT
    MOTION FOR EXTENSION OF DEADLINE TO COMPLETE DISCOVERY
           RELATED TO PLAINTIFF’S MEDICAL CONDITION

       Plaintiff Joy Pivec (“Plaintiff”) and Defendant Hubbard Radio Washington DC, LLC

d/b/a WTOP Radio (“Defendant” or “WTOP”) (collectively, the “Parties”) jointly move the

Court for an order extending the deadline to complete discovery related to Plaintiff’s

medical condition from October 8, 2018, to December 7, 2018, on the following grounds:

       1.        On August 8, 2018, the Court issued an order setting October 8, 2018 as the

deadline to complete discovery related to Plaintiff’s medical condition, and ordering

Plaintiff to produce various information and documents related to her medical condition.

(Dkt. No. 21.)

       2.        Since the Court’s August 8, 2018 order, there have been additional

information and documents produced by Plaintiff as well as third parties in response to

subpoenas. Defendant did not receive some of these records until as recently as October 1,

2018. The recently obtained records warrant additional subpoenas and depositions, which

cannot be completed on or before October 8, 2018. Defendant timely served deposition

subpoenas on two third-party witnesses to be completed before October 8, 2018, but one of

the witnesses has indicated she is not available for deposition until after the current




 
                                                1
 




       Case 1:18-cv-00097-RC Document 23-1 Filed 10/02/18 Page 2 of 3



discovery deadline. Moreover, Defendant is still awaiting records from other outstanding

subpoenas that it timely served. These additional records may also necessitate further

discovery, including depositions.

       3.      The Parties request the deadline to complete discovery to be extended to

December 7, 2018, because counsel for Plaintiff will be in trial in a separate matter in early

November, and counsel for Defendant will be in trial in a separate matter in mid-November.

Therefore, counsel for the Parties need additional time to be able to coordinate and schedule

depositions.

       4.      The Parties jointly seek this relief.

       5.      Defendant additionally requests leave for its medical expert witness to

supplement his report to include records and deposition transcripts relating to Plaintiff’s

condition that are relevant but were not available when he submitted his report on the Court-

ordered deadline of July 11, 2018.

       THEREFORE, the Parties respectfully request that this Court enter an order

extending the deadline to complete discovery related to Plaintiff’s medical condition to

December 7, 2018, and vacate the October 12, 2018 status conference and reset it to a date

after completion of discovery. Defendant additionally requests leave for its expert witness

to supplement his report by no later than December 21, 2018, two weeks after completion of

discovery.


DATED: October 2, 2018                       ZIPIN, AMSTER & GREENBERG, LLC



                                             By:      /s/ Philip B. Zipin
                                                    Philip B. Zipin, Bar Number 367362
                                                    8757 Georgia Avenue, Suite 400
                                                    Silver Spring, Maryland 20910
                                                    (301) 587-9373
                                                    pzipin@zagfirm.com




 
                                                2
 




      Case 1:18-cv-00097-RC Document 23-1 Filed 10/02/18 Page 3 of 3




                                  Attorneys for Plaintiff
                                  JOY PIVEC



DATED: October 2, 2018            KAMEROW LAW FIRM, PLLC



                                  By:      /s/ Norman G. Schneider
                                         Norman G. Schneider
                                         4900 Leesburg Pike, Suite 310
                                         Alexandria, Virginia 22302
                                         (703) 370-8088
                                         nschneider@kamerowlaw.com

                                  Attorneys for Plaintiff
                                  JOY PIVEC


DATED: October 2, 2018            PAUL HASTINGS LLP



                                  By:      /s/ Kenneth M. Willner
                                         Barbara B. Brown, Bar No. 355420
                                         Kenneth M. Willner, Bar No. 415906
                                         Anna Kim, Bar No. 252566
                                         PAUL HASTINGS LLP
                                         875 15th Street, N.W.
                                         Washington, D.C. 20005
                                         Telephone: (202) 551-1700
                                         Facsimile: (202) 551-1705
                                         barbarabrown@paulhastings.com
                                         kenwillner@paulhastings.com
                                         annakim@paulhastings.com

                                  Attorneys for Defendant
                                  HUBBARD RADIO WASHINGTON DC, LLC
                                  d/b/a WTOP Radio




 
                                     3
